DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/826,618, Applicant’s amendment filed on 03/09/2022.  Claims 6, 9 and 15 are cancelled by Applicant.  Claims 21-23 are presented as new by Applicant.  Claims 1-5, 7-8, 10-14 and 16-23 are currently pending in this application. 
 
Response to Arguments
3.	Applicant’s arguments filed 03/09/2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-3, 7-8, 10-11, 13-14, 16-18 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey et al. (US 2012/0025765) in view of Mauter (US 2016/0129800)

7.          With respect to independent claim 1, Frey teaches:
A charge port illumination system (see illuminated lamp for the charging coupler port, para 24), comprising: 
a first charge port assembly including a charge port (see charging coupler port, Abstract), 
a courtesy lamp assembly configured to selectively activate to illuminate the charge port (see lamp for illuminating the charging coupler port, para 24), and 
a plurality of indicators (see plurality of indicator, and see where a single illuminated indicator is used, para 27), 
each configured to selectively activate to illuminate and indicate a state of charge of a traction battery (charge state circuit controls brightness and color based on charge state signal and the charger connection signal, Abstract);
a microcontroller that selectively activates the courtesy lamp assembly (see lighting controller for illuminating the charge coupler port, para 33; see lamp color as white LED or plurality of LEDs, one or more for illuminating the coupler port and others for indicating charging status, para 34) and selectively activates the plurality of indicators of the first charge port assembly (controlling the illuminated indicators where the indicator is controlled and changed to blue when the port is not transmitting energy, para 34).
Frey appears to be silent regarding:
a charger unlock button, the plurality of indicators distributed circumferentially about the charger unlock button.
However, Mauter teaches:
a charger unlock button, the plurality of indicators distributed circumferentially about the charger unlock button (see locking unit 24 button/switch on the charging port itself as shown in Fig 2, which when actuated, can unlock the charging plug from the vehicle charging port; also see button/switch 16 which can cause the unlocking of the plug from the port, para 55).
It would have been obvious to one of ordinary skill in the art before the time of the invention to have incorporated Mauter’s charger unlock button into the invention of Frey for at least the following reason(s): Mauter’s use of a locking/unlocking button which can be used to safely remove the charging connector from the port would be advantageous in the art as it allow for more safe operation of the charging connector at the charging port by the user.

8.          With respect to claim 2, Frey and Mauter teaches:
wherein the microcontroller is a LIN microcontroller (see: a controller which control the actuation of functions based on button/switch press, see Mauter, para 19; also see: controller for controlling the brightness of color and illumination of charge state signal, see Frey, para 17).

9.          With respect to claim 3, Frey teaches:
wherein the microcontroller is configured to selectively activate the courtesy lamp assembly by communicating a first LIN message to the courtesy lamp assembly (see signals/messages involved in the control of brightness and color of illumination and charge state indictor, Abstract) and to selectively activate at least one of the plurality of indicators by communicating a second LIN message to the at least one of the plurality of indicators (see signals/messages involved in the control of brightness and color of illumination and charge state indictor, Abstract). [Examiner’s note: Mauter teaches the use of a CAN bus, 33]

10.	With respect to claim 7, Frey teaches:
a charge port door moveable between a closed position and an open position (charge port to open and/or close, para 3), 
the charge port covered by the charge port door when the charge port door is in the closed position (see charge port door covers charge port when the charge port door is closed, para 3), 
the charge port uncovered by the charge port door when the charge port door is in the open position (see the charge port is open/exposed when the charge part door is open, para 3).
 	wherein the courtesy lamp assembly and the plurality of indicators are covered by the charge port door in the closed position (charging port door covers status signals and status indicators when the door is closed, para 3), and 
the courtesy lamp assembly and the plurality of indicators are uncovered by the charge port door in the open position wherein the courtesy lamp assembly and the plurality of indicators are separate and distinct from each other (charge port door is open and exposes illumination and lighting circuit which illuminates the charging port, para 3).

11.	With respect to claim 8, Frey teaches:
	wherein the microcontroller is configured to activate the courtesy lamp such that the courtesy lamp assembly is illuminated when the charge port door is open and is not illuminated when the charge port door is closed (see signals/messages involved in the control of brightness and color of illumination and charge state indictor, Abstract; see signals/messages involved in the control of brightness and color of illumination and charge state indictor, Abstract).

12.          With respect to claim 10, Frey teaches:
wherein the courtesy lamp assembly is disposed exclusively vertically above the charge port (see illumination partially surrounding the charging coupler port to direct light, see Frey’s claim 3).

13.          With respect to claim 11, Frey teaches:
wherein the courtesy lamp assembly includes at least one Light Emitting Diode (lamps include at least one LED, para 17), 
wherein each of the indicators within the plurality of indicators includes at least one Light Emitting Diode (see indicators including at least one LED, para 17).
Frey appears to be silent regarding:
the courtesy lamp assembly forming no portion of the indicators.
However, Mauter teaches:
the courtesy lamp assembly forming no portion of the indicators (see indicator LEDs of Mauter, which are separate from any light directly responsible for casting light onto the charging port, Fig 2, para 50-55).
It would have been obvious to one of ordinary skill before the time of the invention to have incorporated Mauter’s use of indicators which are not responsible for casting light onto the charging port to be used in order to indicate to the user the status of an electrical charge, which would be advantageous for the user by making it more user friendly for a driver/user to operate and maintain an electric vehicle

14.          With respect to independent claim 13, Frey teaches:
activating a courtesy lamp of a first charge port assembly in response to at least one first LIN message sent from a microcontroller, the courtesy lamp assembly illuminating a charge port of the first charge port assembly when activated (see signals/messages involved in the control of brightness and color of illumination and charge state indictor, Abstract; see signals/messages involved in the control of brightness and color of illumination and charge state indictor, Abstract); and 
activating at least one indicator within a plurality of indicators of the first charge port assembly in response to at least one second LIN message sent from the microcontroller, the at least one indicator illuminating to indicate a state of charge of a traction battery (see signals/messages involved in the control of brightness and color of illumination and charge state indictor, Abstract) and to selectively activate at least one of the plurality of indicators by communicating a second LIN message to the at least one of the plurality of indicators (see signals/messages involved in the control of brightness and color of illumination and charge state indictor, Abstract). 
Frey appears to be silent regarding the use of a LIN controller.
However, Mauter teaches the use of a CAN controller for controlling signals between a vehicle and a vehicle controller/user (Mauter teaches the use of a CAN bus, para 33).
It would have been obvious to one of ordinary skill before the time of the invention to have incorporated Mauter’s use of a CAN/LIN controller for communicating messages/signals between control components of a motor vehicle for at least the following reason: Mauter shows that it is well known to use controllers such as LIN/CAN controller for sending/receiving signals in a controls system of a motor vehicle.

15.          With respect to claim 14, Frey teaches:
wherein the microcontroller activates the courtesy lamp and the at least one indicator when a charge port door is an open position, and deactivates the courtesy lamp and the at least one indicator when the charge port door is in a closed position (see signals/messages involved in the control of brightness and color of illumination and charge state indictor, Abstract; see signals/messages involved in the control of brightness and color of illumination and charge state indictor, Abstract).

16.          With respect to claim 16, Mauter teaches:
wherein the plurality of indicators are distributed circumferentially about a charger unlock button of the first charge port assembly (see button and arrangement of button to illumination LED as shown in Fig 2.  Examiner notes that the button/switch is essentially illuminated upon pressing effectively resulting in a button/switch surrounded by illumination from all sides.  Further, Examiner points out that it would be merely design choice for the button/switch to be surrounded by illumination/indicators as opposed to being backlight by a backlit LED).

17.          With respect to claim 17, Frey teaches:
wherein the courtesy lamp is vertically directly above the charge port (see illumination partially surrounding the charging coupler port to direct light, see Frey’s claim 3).

18.          With respect to claim 18, Frey teaches:
wherein the courtesy lamp includes at least one Light Emitting Diode, wherein each of the indicators within the plurality of indicators includes at least one Light Emitting Diode (see lighting controller for illuminating the charge coupler port, para 33; see lamp color as white LED or plurality of LEDs, one or more for illuminating the coupler port and others for indicating charging status, para 34).

19.          With respect to claim 21, Frey teaches:
wherein the plurality of indicators are distributed circumferentially about an area, wherein the charge port is spaced a distance from the area such that the plurality of indicators are not distributed circumferentially about the charge port (see illumination partially surrounding the charging coupler port to direct light, see Frey’s claim 3).

20.          With respect to claim 22, Frey teaches:
	wherein activating of the courtesy lamp is based on the charge port door being open or closed (charge port door is open and exposes illumination and lighting circuit which illuminates the charging port an no visible illumination when the door is closed, para 3).

21.          With respect to claim 23, Mauter teaches:
	wherein the plurality of indicators are distributed about an area of the charge port assembly that does not include the charge port (see Mauter’s use of charge indicators that are not in front of or directly within the charging port, Fig 2).

Allowable Subject Matter
22.	Claim 12 is allowed over the prior art of record because the prior art of record fails to teach the limitations recited in independent claim 12, including the particular combination of limitations as recited in claim 12, as follows:
wherein the microcontroller is configured to activate the courtesy lamp assembly using a first LIN message and to activate at least one of the plurality of indicators using at least one second LIN message, 
wherein the LIN microcontroller is configured such that the LIN microcontroller can be alternatively used in connection with a different, second charge port assembly,
where the LIN microcontroller activates a charger unlock button of the second charge port assembly using the first LIN message.

23.	Claims 4-5 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
24.	Claims 4-5 and 19-20 are considered as containing allowable subject matter because the prior art of record fails to teach the limitations recited in claim 4 and similarly recited claim 19, including the particular combination of limitations as recited in claim 4 and similarly recited claim 19, as follows:
wherein the charge port assembly is a first charge port assembly, 
wherein the microcontroller is configured to be alternatively used with a different, second charge port assembly and activates a charger unlock button of the second charge port assembly by communicating the first LIN message to the charger unlock button to cause the charger unlock button to illuminate.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851